Citation Nr: 0304659	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a spine disorder.

[The matter of entitlement to service connection for a spine 
disorder based on de novo review will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1942 to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

[The Board is undertaking additional development on the 
matter of entitlement to service connection for a spine 
disorder based on de novo review pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When the development is completed, the Board 
will provide notice as required by 38 C.F.R. § 20.903.  After 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this matter.]


FINDINGS OF FACT

1.  An unappealed May 1948 rating decision denied service 
connection for scoliosis, based on a finding that it pre-
existed, and was not aggravated by, the veteran's service.

2.  Evidence received since the May 1948 rating decision was 
not previously of record, bears directly and substantially on 
the question of whether a spine disorder is causally related 
to the veteran's active service, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1948 rating decision is new 
and material, and the claim of entitlement to service 
connection for a spine disorder may be reopened. 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Regulations 
implementing the VCAA have now been published at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

With regard to the issue of whether this claim should be 
reopened, VA has fully complied with the pertinent mandates 
of the VCAA.  Well-groundedness is not an issue.  The 
appellant was provided a copy of the decision explaining why 
his petition to reopen was denied.  By a statement of the 
case (SOC) in March 2002, and in letters dated in July and 
November 2000, he was advised of the controlling law and 
regulations, his rights and responsibilities, and of what 
evidence was of record and what type of evidence could be 
submitted to reopen his claim.  Furthermore, the record is 
sufficient to address the matter at hand without prejudice to 
the veteran.

Service connection for a spine disorder, scoliosis, was 
denied by the RO in a May 1948 rating decision, which found 
that the scoliosis pre-existed, and was not aggravated by, 
service.  The veteran was notified of this decision in a May 
1948 letter, and did not appeal it.  The May 1948 decision 
became final.  38 U.S.C.A. § 7105.  However, a claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001, and does not apply in the instant case 
as the petition to reopen was filed prior to that date.  66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1948 rating decision, the record 
included the veteran's service medical records, containing a 
separation examination report that showed a history of 
complaints regarding the left shoulder and spine as well as a 
finding of slight scoliosis to the left.  An April 1948 VA 
examination report noted back complaints described as a 
static phenomenon associated with the veteran's tall, lean 
stature and slight left scoliosis. 

Since the May 1948 rating decision, the veteran has submitted 
a May 1965 letter from a private physician, Dr. DMN, 
indicating that he was first seen with complaints of severe 
back pain in September 1948.  The diagnosis was lumbosacral 
strain due to transitional vertebra, low back.  It was noted 
that this was a congenital lesion and that the veteran was 
last seen in February 1956 when he was still experiencing 
back pain.  Also received since May 1948 were private records 
of January 1980 treatment showing possible disc herniation at 
C-5/6, L-3/4 and L-4/5.  A January 1980 operative report 
reflects cervical spine disc surgery.  A May 1984 record 
notes that the veteran had a history of scoliosis and 
problems with the lower three lumbar vertebrae since 1946.  
January 1997 records document treatment and surgery for 
neurogenic claudication with spinal stenosis confirmed by 
MRI.  The veteran has submitted statements alleging that his 
back disorder was aggravated by service and reporting that he 
has had private treatment for ongoing back problems since 
service.  He also submitted data from the Scoliosis 
Association, Inc..  
Giving the veteran the benefit of the doubt under 38 C.F.R. 
§ 5107, and presuming the credibility of the newly submitted 
evidence under Justus, supra, the Board finds that the new 
evidence bears directly and substantially on the question of 
entitlement to service connection for a back condition.  
While the newly submitted evidence does not explicitly state 
that the veteran's back condition was aggravated by his 
period of service, it does indicate that it became 
symptomatic in service, and has continued so since, 
suggesting aggravation.  This evidence, viewed in its 
totality, raises, but does not resolve, a question of whether 
the veteran's spine disorder may have been aggravated by 
service, and is thus so significant that it must be 
considered in order to fairly address the merits of the 
claim.  Accordingly, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
spine disorder is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

